Citation Nr: 1023286	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-19 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
schizophrenia, and depression.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  In April 2009 and December 2009, 
the Board remanded the claim for additional development. 

The Board observes that the RO originally framed the issue on 
appeal as entitlement to service connection for depression.  
However, the record indicates that the Veteran has also been 
diagnosed with schizophrenia and PTSD.  Claims for service 
connection for one psychiatric disability encompass claims 
based all other psychiatric diagnoses reasonably raised by 
the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Accordingly, the Board finds that the Veteran's claim is most 
appropriately characterized as reflected on the title page of 
this decision.


FINDING OF FACT

The competent evidence of record does not show that Veteran's 
currently diagnosed PTSD, paranoid schizophrenia, depression, 
and related symptoms are related to a corroborated in-service 
stressor or to any other aspect of his service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability, to include PTSD, schizophrenia, and depression, 
have not been met.  38 U.S.C.A. § 1131, 5107 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R § 
3.303 (2009).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b) (2009).

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the normal progress of the disease.  38 
C.F.R. § 3.306 (2009).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.

Service connection for some disorders, including psychoses, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service. 38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (2009); 38 C.F.R. § 3.307, 3.309 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: The DSM-IV criteria for 
a diagnosis of PTSD include:  A) exposure to a traumatic 
event; B) the traumatic event is persistently experienced in 
one or more ways; C) persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven 
symptoms; D) persistent symptoms of increased arousal are 
reflected by at least two of five symptoms; E) the duration 
of the disturbance must be more than one month; and F) the 
disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009).

When the evidence does not establish that a Veteran is a 
combat Veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2009); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Personality disorders are not diseases or injuries under VA 
regulations.  38 C.F.R. § 3.303(c) (2009).  Nevertheless, 
service connection may be granted if the evidence shows that 
a psychiatric disability was incurred or aggravated in 
service and superimposed upon the preexisting personality 
disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2009); 
Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 
3 Vet. App. 439 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record before the Board includes service medical and 
personnel records, post-service VA psychiatric treatment 
records, VA examinations conducted in July 2009 and February 
2010, and lay statements from the Veteran and his 
representative.  That evidence will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The Veteran's service personnel records reflect that he 
received the marksman badge.  However, those records do not 
establish, and the Veteran does not contend, that he served 
in combat.  As he does not have a confirmed history of 
engaging in combat with the enemy during service, any alleged 
stressors must be verified.  

The Veteran indicates that he has PTSD traceable to a series 
of traumatic in-service events during his period of active 
service.  Specifically, he contends that he was "totally in 
fear for [his] life" after a petty officer improperly 
disciplined him for failing to shave adequately.  
Additionally, the Veteran asserts that he was subjected to 
constant ridicule and other forms of verbal harassment by his 
commanding officers and fellow service members.

At the outset, the Board acknowledges that, in claims for 
PTSD based on personal assault, the special provisions set 
forth under the VA Adjudication Procedure Manual M21-1 (M21-
1), Part III (Feb. 20, 1996) must be considered.  38 C.F.R. 
§ 3.304(f)(4) (2009); Patton v. West, 12 Vet. App. 272 (1999) 
(holding that certain special M21 manual evidentiary 
procedures apply in PTSD personal assault cases).  VA will 
not deny a PTSD claim that is based on in-service personal 
assault without first advising the Veteran that evidence from 
sources other than service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f)(4) (2009).

In this case, while the RO sent the Veteran correspondence 
regarding his PTSD claim, it did not advise him of the 
specific provisions pertaining to claims for service 
connection for PTSD based on personal assault.  38 C.F.R. 
§ 3.304(f)(4) (2009).  However, while the Veteran claims to 
have feared for his life as a result of alleged improper 
discipline by a petty officer, he does not contend that the 
officer assaulted him or threatened him with bodily harm.  
Nor does the Veteran contend that the other forms of ridicule 
and verbal harassment he allegedly received from his 
commanding officers and fellow service members involved 
actual or threatened physical contact.  Consequently, the 
Board finds that the provisions of 38 C.F.R. § 3.304(f)(4) 
are not for application and that no further notice is needed 
prior to the adjudication of the Veteran's claim.

In an effort to verify the Veteran's stressors, the RO sent 
him a December 2006 PTSD Questionnaire requesting that he 
provide a more detailed description of the reported events, 
including the specific times and persons involved.  In 
response to that request, the Veteran submitted an additional 
lay statement, dated in November 2007, in which he 
essentially restated his allegations of verbal abuse by his 
commanders and fellow service members, emphasizing that his 
"entire unit was against him."  Additionally, the Veteran 
complained that he had been unfairly singled out for 
punishment, which included the receipt of two "captain's 
masts," and demotion from an E-3 to an E-1.  The Veteran 
also provided the names of three service members with whom he 
had undergone basic training, but declined to state whether 
those service members had witnessed any specific in-service 
stressor.  The RO then sent the Veteran a follow-up letter in 
December 2006 requesting that he provide additional 
information regarding the dates and locations of his alleged 
stressors and the names of any witnesses.  The Veteran 
responded by submitting a December 2006 written statement 
from his mother indicating that he had a chemical imbalance 
that had permanently worsened in service, resulting in PTSD 
and other psychiatric conditions, including depression and 
schizophrenia.  However, that lay statement did not provide 
any additional information regarding the Veteran's alleged 
stressors, as requested by the RO.  

Thereafter, the RO issued a December 2006 formal finding that 
the Veteran's claimed in-service stressors (bullying and 
threats from members of his unit) could not be verified.  
That memorandum expressly indicated that the information 
provided by the Veteran was insufficient to send to JSRRC or 
to allow for meaningful research the appropriate service 
department.  The Veteran was provided a copy of the December 
2006 VA memorandum.  He did not submit any additional 
information to corroborate his alleged PTSD stressors.  
Consequently, the Board finds that any additional information 
that may have been used to verify the Veteran's alleged 
stressors through JSRRC or an appropriate service department, 
or to otherwise support his PTSD claim, was not obtained 
because of his failure to cooperate.  The Board reminds the 
Veteran that the duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The Veteran's service personnel records reveal a history of 
in-service discipline problems beginning in September 1986, 
when he was counseled for appearing for duty seven hours 
late.  In October 1987, he was again counseled for 
unsatisfactory performance after repeatedly failing to 
perform his assigned tasks to acceptable standards.  
Specifically, it was noted that the Veteran had performed 
only portions of his assigned tasks and had left the premises 
before those tasks were completed.  In July 1988, the Veteran 
had his pay grade reduced from E-3 to E-1 as punishment for 
disrespecting a petty officer by failing to obey a direct 
order.  

Service medical records reflect that on examination in March 
1986, prior to his entry into active service, the Veteran did 
not report any history of psychiatric problems and none were 
found on clinical examination.  Subsequent service medical 
records dated in December 1986 show that he was "self-
referred" for psychiatric evaluation at the Coast Guard 
Support Center, Health Services Division.  A June 1988 
service medical record indicates that the Veteran again 
referred himself for psychiatric evaluation because of a 
desire to leave the Coast Guard.  

The Veteran's service medical records thereafter show that in 
August 1988, he underwent a mental health examination in 
which he reaffirmed that he "would like to leave the Guard 
and get into an area where he c[ould] make more money and do 
more."  It was noted the Veteran had recently been demoted 
from E-3 to E-1 after being "busted for insubordination and 
lateness."  Additionally, it was noted that the Veteran felt 
that he had not been recognized for the excellent work he had 
done.  The in-service examiner added that the Veteran in 
general felt "that he was better than the average person, 
and superior to most in the Guard."  Mental status 
evaluation revealed a "somewhat arrogant" manner, but was 
negative for any significant abnormalities in affect, mood, 
or thought processes.  It was expressly noted that the 
Veteran's behavior overall was cooperative, coherent, 
rational, pleasant, and appropriate, that his sensorium was 
clear, and that it was "obvious from history giving and 
articulation that he was probably of at least average plus 
intelligence."  

Based on the Veteran's statements and the clinical findings, 
the psychiatric examiner diagnosed him with a personality 
disorder with immature features.  The examiner expressly 
noted that the personality disorder resulted from a primary 
inherent personality defect which was not secondary to any 
disease or injury and existed prior to entrance into the 
Coast Guard.  For that reason, the examiner recommended that 
the Veteran be found not fit for military service.  
Significantly, the examiner added that there were no 
disqualifying physical or mental defects which were ratable 
as a disability "under the standard schedule for rating 
disabilities in current use by the Veterans Administration."  
Additionally, the examiner diagnosed the Veteran with a 
history of adjustment reaction with minimal depressed mood, 
but indicated that this condition had resolved once the 
Veteran learned he was eligible to leave the military under 
the authority of Article 12-B-16 of the Coast Guard personnel 
manual, which pertained to unsuitability.  

The Veteran's service personnel records thereafter show that 
he was discharged from the Coast Guard in August 1988 due to 
his personality disorder and two prior captain masts.

Post-service medical records show that the Veteran was 
treated in October 1995 for complaints of depression.  He 
noted that he had felt depressed for the last 10 years as a 
result of "everything going wrong his life," especially his 
difficulties in relationships.  He was assessed with possible 
affective disorder and self-described personality issues.  
Subsequent VA and Social Security Administration (SSA) 
medical records reflect diagnoses and treatment for multiple 
mental health disorders, including depression, paranoid 
schizophrenia, depression, delusional disorder, and dysthymic 
disorder.  

Additionally, the Veteran's SSA records show that, after 
leaving the military, he worked for brief periods as a lab 
technician, security guard, and stock broker trainee.  He 
became permanently unemployed in 1995 and began receiving SSA 
disability benefits.  Although the record reflects that the 
Veteran has taken postsecondary classes at a pharmacy college 
and undergone vocational rehabilitation training, he states 
that he remains unable to work due to his psychiatric 
problems and cognitive deficiencies.  However, none of the 
Veteran's SSA records indicate that his psychiatric problems 
are related to his in-service diagnoses of adjustment 
reaction with minimal depressed mood and personality 
disorder, or to any other aspect of his Coast Guard service.

In an October 2007 VA mental health note, the Veteran's VA 
treating psychiatrist indicated that he no longer met the 
diagnostic criteria for a personality disorder.  However, the 
VA treating psychiatrist noted that the Veteran's current 
symptoms were consistent with a diagnosis of chronic 
psychosis that went back many years, "perhaps preceding the 
time of his Coast Guard discharge," and added that the 
bullying the Veteran received from his commanders and fellow 
service members had "depressed him so much" that he 
contemplated suicide.  However, the VA treating psychiatrist 
did not provide a rationale for that opinion or indicate that 
it was based on a review of the Veteran's service medical 
records or other pertinent evidence in his claims folder.

The record thereafter shows that the Veteran has continued to 
receive ongoing VA outpatient care and occasional inpatient 
treatment for his psychiatric disorders.  However, his VA 
treatment records are negative for any additional opinion 
evidence relating his mental health problems to his Coast 
Guard service.

Pursuant to the Board's May 2009 remand, the Veteran was 
afforded a VA psychiatric examination in July 2009 in which 
he reported ongoing treatment and medication for paranoid 
schizophrenia and depression.  The Veteran recalled that he 
might have had his first depressive episode at age 15 as a 
result of emotional and physical abuse from his father, but 
denied any history of psychiatric treatment prior to 
enlisting in the Coast Guard.  It was noted that during 
service the Veteran had been subjected to "lots of 
disciplinary infractions" as a result of unsatisfactory 
performance of his duties, failure to obey orders from 
superiors, and an episode of heavy alcohol use that led to 
tardiness and punishment in the form of a demotion and the 
receipt of Captain's masts.  While the Veteran told the VA 
examiner that his superiors and fellow service members had 
constantly ridiculed and humiliated him and other wise acted 
in condescending manner; he declined to offer specific 
examples of their alleged abusiveness.  The Veteran also 
stated that he told an in-service psychiatrist in August 1988 
that he felt suicidal and depressed.  However, the Veteran 
acknowledged that the psychiatrist did not report those 
symptoms in his report diagnosing a personality disorder and 
an adjustment order with minimal depressed mood, which had 
been resolved.

In terms of post-service psychiatric history, it was noted 
that the Veteran had been diagnosed with depression and 
paranoid schizophrenia in the mid-1990s and thereafter had 
received outpatient treatment for those disorders on an 
ongoing basis.  Additionally, it was noted that in June and 
July 2009, the Veteran had been hospitalized for an acute 
episode of paranoid schizophrenia, which had since resolved.  
Nevertheless, the VA examiner observed that the Veteran's 
current psychiatric medication regimen was not successful in 
relieving his paranoia.  

In terms of educational, occupational, and social history, 
the Veteran reported that, after leaving the military, he had 
briefly attended a pharmacy college, but had not completed 
his program of study.  He stated that he was currently 
unemployed and had few relationships, apart from his mother 
and one of his sisters, with whom he enjoyed good rapport.  
The Veteran indicated that his current activities included 
attending church, going on walks with his mother, reading, 
watching television, and surfing the Internet.  Additionally, 
he stated that, while he currently lived alone, he relied on 
his mother for regular help with cooking, shopping, and 
routine housekeeping tasks.

On mental status examination, the Veteran appeared neatly 
groomed but displayed poor eye contact, "hesitant, at times 
irreverent" speech, an anxious depressed mood, a flat 
affect, and a guarded attitude.  He demonstrated physical 
tics, such as hand wringing, which were suggestive of 
restlessness and tension.  The Veteran appeared easily 
distracted with a short attention span as manifested by his 
inability to complete serial sevens and spell words forwards 
and backwards.  Although oriented to person, time, and place, 
he displayed evasive thought processes, with a paucity of 
ideas, and delusional thought content manifested by 
persistent feelings of persecution and paranoid ideation.  
The Veteran was found to be of average intelligence with good 
insight into his mental health problems and no apparent 
memory problems.  It was noted that he suffered from 
occasional nightmares related to his Coast Guard experiences.  
Additionally, the Veteran reported a history of auditory 
hallucinations, which had ended approximately one year ago, 
and visual hallucinations, which occurred periodically.  He 
also complained of occasional panic attacks, but denied any 
active suicidal or homicidal ideation or intent.  The Veteran 
did not display any signs of obsessive or ritualistic 
behavior.  Nor did he show any inclination toward violence or 
poor impulse control.  In terms of other psychiatric 
manifestations, the Veteran was noted to have acute feelings 
of anhedonia, hopelessness, worthlessness, and shame.

Based on the results of the clinical examination and a review 
of the claims folder, the VA examiner determined that the 
Veteran's current symptoms of social avoidance, anxiety, poor 
concentration, hypervigilance, insomnia, intrusive thoughts, 
and dreams of trauma, supported a diagnosis of  moderate, 
chronic PTSD, pursuant to DSM-IV guidelines.  Additionally, 
the VA examiner indicated that the Veteran met the diagnostic 
criteria for paranoid schizophrenia and depression, not 
otherwise specified, and assigned him a Global Assessment and 
Functioning Score (GAF) of 40, reflecting serious impairment.  
However, the VA examiner expressly opined that the Veteran's 
PTSD was less likely than not related to his period of Coast 
Guard service because his reported in-service stressors 
(verbal harassment and ridicule from his commanding officers 
and fellow service members) were not corroborated by the 
record.  The VA examiner also found that the Veteran's 
paranoid schizophrenia did not manifest for several years 
after his military discharge and, thus, was less likely than 
not service-related.  Finally, the VA examiner acknowledged 
that the Veteran's VA and SSA medical records suggested a 
history of depression predating 1996, but determined that his 
service medical records did not contain a diagnosis of 
depression or otherwise support his claims of depression or 
suicidal thoughts in service or any paranoid thinking or 
thought disorder.

Following the July 2009 VA examination, the Veteran's 
representative submitted an October 2009 written statement 
asserting that the VA examination report relating to 
depression was inadequate because it did not specifically 
address the Veteran's service personnel records or his 
service medical records showing a diagnosis of adjustment 
reaction with minimally depressed mood, resolved.  That 
statement prompted the Board to remand the claim for an 
additional VA examination and opinion to specially address 
the above service records.  Additionally, the Board requested 
that the VA examiner opine as to whether any preexisting 
symptoms of depression had been permanently aggravated in 
service.

In accordance with the Board's remand, the Veteran was 
afforded an additional VA psychiatric examination in February 
2010 in which he essentially related the same history of in-
service stressors reported on his July 2009 VA examination.  
In contrast with that prior examination, however, the Veteran 
now denied any pre-service symptoms of depression.  The 
February 2010 VA examiner reviewed the Veteran's service 
personnel records showing his reduction in pay grade and 
receipt of captain's masts as punishment for disciplinary 
infractions.  Additionally, that VA examiner reviewed the 
Veteran's pertinent service medical records, including the 
August 1988 psychiatric evaluation in which he was diagnosed 
with a preexisting personality disorder and an adjustment 
disorder with minimal depressed mood, which had resolved.  
Although the Veteran continued to allege that the August 1988 
in-service psychiatrist had also treated him for depression 
and suicidal ideation, the February 2010 VA examiner noted 
that such treatment was not reflected in the service medical 
records.

Mental status evaluation revealed essentially the same 
psychiatric symptoms that had been reported on the prior 
examination.  However, it was noted that the Veteran was now 
slightly more coherent and able to spell a word forward and 
backward; and that his panic attacks had resolved.  
Additionally, his current schizophrenia-related symptoms were 
found to be mild, while his depression was assessed as 
constant in nature and rated as an 8 on a scale of 1 to 10. 

Following the clinical evaluation and a review of the claims 
folder, the February 2010 VA examiner diagnosed the Veteran 
with schizophrenia, paranoid type, and depression, not 
otherwise specified, for which separate GAF scores of 40 and 
51 were respectively assigned.  In accordance with the 
Board's remand, the February 2010 VA examiner opined that the 
Veteran's current schizophrenia and depression were unrelated 
to his treatment in service for an adjustment disorder with 
minimal depressed mood.  As a rationale for that opinion, the 
VA examiner noted that the Veteran's adjustment disorder and 
was an acute reaction to his military service, which, as 
expressly noted in the August 1988 in-service psychiatrist's 
report, had resolved once he learned he was eligible for 
discharge.  Additionally, that VA examiner indicated that 
there was no evidence of post-service treatment for 
depression, paranoid schizophrenia, or any other psychiatric 
disability for more than six years after the Veteran left the 
military.

In a March 2010 VA addendum opinion, the above VA examiner 
addressed the second question posed in the Board's remand, as 
to whether any preexisting depression had been permanently 
aggravated in service.  While declining to definitively state 
whether the record supported a pre-service diagnosis of 
depression, the VA examiner opined that there was no evidence 
of any in-service complaints or clinical findings of 
depression and that, therefore, there was no basis for a 
finding of aggravation.  In support of that finding, the VA 
examiner explained that the "mildly depressed mood" noted 
on the Veteran's August 1988 psychiatric report was an 
underlying symptom of his in-service adjustment disorder, 
which was noted to have resolved prior to discharge, and not 
a separate diagnosis of depression.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight 
may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinions submitted by the July 2009 
and February 2010 VA examiners, collectively indicating that 
the Veteran's currently diagnosed PTSD, paranoid 
schizophrenia, and depression are not related to his reports 
of in-service verbal abuse by his commanding officers and 
fellow service members, his in-service treatment for 
psychiatric complaints, or any other aspect of his Coast 
Guard service, are more probative and persuasive than the 
other opinion evidence of record.  The July 2009 and February 
2010 VA examiners' findings were based on a thorough and 
detailed examination of the Veteran and the claims folder and 
supported by adequate and persuasive rationales.  Prejean v. 
West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and 
the thoroughness and detail of the opinion).  Additionally, 
the Board considers it significant that both VA opinions were 
undertaken directly to address the issue on appeal.  
Moreover, while the Board acknowledges that the July 2009 VA 
examiner, in opining that the Veteran might have a history of 
depression predating 1996, left open the question of whether 
any depression might have preexisted service and been 
permanently aggravated therein, the February 2010 VA 
examiner's report expressly answered this question in the 
negative.  Additionally, the February 2010 VA examiner 
addressed the disciplinary actions and clinical findings 
reflected in the Veteran's service personnel and medical 
records, which the July 2009 VA opinion had not done, without 
contradicting the findings of that prior VA opinion.  
Furthermore, both the July 2009 and February 2010 VA 
examiners' findings are consistent with other VA and SSA 
medical records showing diagnoses of and treatment for 
psychiatric disorders beginning in mid-1990s.

In contrast, while the August 1988 in-service psychiatrist 
opined that the Veteran had a preexisting personality 
disorder, that opinion was not supported by an adequate 
rationale, as the psychiatrist did not explain why he thought 
that disorder preexisted service.  If the examiner does not 
provide a rationale for the opinion, its probative value is 
reduced.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, 
the in-service psychiatrist's findings regarding a primary 
inherent personality defect existing prior to service were 
not supported by the contemporaneous mental status 
evaluation, in which the Veteran exhibited a "somewhat 
arrogant" mood but did not display any other psychiatric 
abnormalities.  Rather, that psychiatrist's finding of 
preexisting personality defect appears to have been based 
entirely on the Veteran's own unsubstantiated statements at 
the time of the examination.  A medical opinion premised upon 
an unsubstantiated account of a claimant is of no probative 
value.  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  The Board finds that clear 
and convincing evidence is not of record to rebut the 
presumption of soundness that any psychiatric disorder pre-
existed the Veteran's service.

Additionally, the Board observes that the August 1988 in-
service psychiatrist also diagnosed the Veteran with an 
adjustment disorder with depressed mood.  However, the 
psychiatrist expressly indicated that the Veteran's condition 
had resolved prior to his discharge from active service.  
Thus, that in-service psychiatrist's finding is not 
inconsistent with July 2009 and February 2010 VA examiner's 
opinions, indicating that the Veteran's currently diagnosed 
PTSD, paranoid schizophrenia, and depression developed after 
his discharge and were not related to any aspect of his 
service.  Indeed, the February 2010 VA examiner's report and 
subsequent addendum opinion expressly addressed and 
reconciled the in-service psychiatrist's diagnosis of 
adjustment disorder with depressed mood by explaining that it 
was a separate diagnosis from the Veteran's current 
depression and unrelated to either that disorder or his other 
current psychiatric disabilities.

The Board is also cognizant of the October 2007 VA treating 
provider's determination that the Veteran's psychosis 
possibly preceded his discharge and that, while on active 
duty, he suffered from depression and thoughts of suicide as 
a result of in-service bullying.  However, the Board observes 
that the VA treating psychiatrist does not appear to have 
reviewed the Veteran's claims folder or to have based that 
tentative nexus opinion on any evidence of a prior in-service 
event other than the Veteran's unsubstantiated statements.  
Thus, that opinion, like the in-service psychiatrist's 
finding of a personality disorder, is no more probative than 
facts alleged by the Veteran himself.  Swann v. Brown, 5 Vet. 
App. 229 (1993).  

In any event, the October 2007 VA treating provider's opinion 
is not supported by the clinical evidence of record, which is 
negative for any in-service complaints or clinical findings 
of psychosis or depression.  While the Veteran now contends 
that he was treated for depression and suicidal ideation in 
service, he concedes that his service medical records do not 
reflect such treatment.  Notwithstanding the Veteran's above 
assertions, the Board observes that there is a presumption of 
regularity that VA physicians and other government officials 
perform their duties correctly, fairly, in good faith, and in 
accordance with law and governing regulations.  Marsh v. 
Nicholson, 19 Vet. App. 381 (2005).  Further, VA presumes the 
regularity of the administrative process.  Crain v. Principi, 
17 Vet. App. 182 (2003).  Thus, the Board must conclude that, 
if the August 1988 psychiatrist, or any other in-service 
treating provider, had diagnosed the Veteran with depression 
and suicidal ideation, that provider would have put that 
diagnosis in writing and the Veteran could have then used it 
to support his claim.  

The Board finds that the competent evidence of record does 
not support a grant of service connection for any psychiatric 
disability, including PTSD, paranoid schizophrenia, or 
depression.  None of the Veteran's post-service records 
objectively corroborates his claimed in-service stressors.  
Nor has any of the other medical or lay evidence submitted by 
the Veteran.  The Board acknowledges that the Veteran has 
been found to exhibit symptoms consistent with a diagnosis of 
PTSD.  However, even when a claimant seeking service 
connection for PTSD has an unequivocal diagnosis of PTSD, 
service connection for PTSD requires a confirmed military 
service stressor, unless the claimed stressor is related to 
combat, and the evidence establishes that the appellant 
engaged in combat with the enemy.  This is not such a case.  
The Veteran neither contends, nor does the evidence of record 
otherwise show, that he had combat-related service.  
Moreover, the Veteran's PTSD diagnosis does not corroborate 
the occurrence of any in-service stressor.  The July 2009 VA 
examiner who diagnosed the Veteran with PTSD expressly based 
that finding solely on the Veteran's uncorroborated 
assertions of bullying and threats from his superior officers 
and members of his unit.  Indeed, that VA examiner expressly 
acknowledged that none of those alleged in-service stressors 
were corroborated by the objective evidence of record.  
Consequently, the Board finds that VA examiner's PTSD 
diagnosis to be of limited probative value.  Swann v. Brown, 
5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993). 

The Board has carefully considered the Veteran's statements 
regarding the relationship between his PTSD symptoms and his 
claimed in-service stressors.  The Veteran is certainly 
competent, as a lay person, to report that as to which he has 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, he is not competent to offer a medical opinion as to 
cause or etiology of the claimed disability, as there is no 
evidence of record that he has specialized medical knowledge 
in dealing with psychiatric disorders.  Routen v. Brown, 10 
Vet. App. 183 (1997) (layperson is generally not capable of 
opinion on matter requiring medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran's lay 
statements are not competent evidence as to a nexus between 
any current psychiatric disorder and active service.  
Furthermore, even if the Veteran had the level of medical 
training to diagnose PTSD or any other psychiatric disorder, 
he still would not be entitled to service connection for this 
disorder in the absence of any verified in-service stressor 
or evidence showing that any psychiatric disorder is at least 
as likely as not related to his service.  Objective evidence 
is required for such corroboration.  None has been presented 
in this case.

Based on the evidence of record, the Board finds that the 
Veteran did not engage in combat and the only evidence of any 
in-service stressor is contained in his own uncorroborated 
statements.  The Board finds that sufficient efforts have 
been made to verify the Veteran's reported stressors and 
that, even though no stressor was verified, there is no 
reasonable basis for further development to attempt to verify 
those claimed stressors because the information supplied by 
the claimant is not adequate to allow for a verification 
search.  

The Board acknowledges that the record reflects a clinical 
assessment of PTSD.  However, the Board finds that service 
connection for PTSD is not warranted because there is no 
credible supporting evidence that any claimed in-service 
stressor occurred.  In the absence of a verified stressor, 
the diagnosis of PTSD that is of record is not sufficient to 
support the claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the appellant's service.  Wood v. Derwinski, 1 
Vet. App. 190 (1991); West v. Brown, 7 Vet. App. 70 (1994).  
Absent credible supporting evidence that the claimed in-
service stressor actually occurred, an essential element for 
a grant of service connection for PTSD is not established.

Nor is service connection warranted for any other psychiatric 
disability.  The Board recognizes that the Veteran was 
diagnosed by the August 1988 in-service psychiatrist with a 
preexisting personality disorder.  However, the Board does 
not find that diagnosis to be probative.  Moreover, the 
Veteran's March 1986 service entrance examination did not 
show any complaints or clinical findings of a personality 
disorder or other psychiatric abnormality.  Nor is there any 
other clinical evidence to establish that the Veteran had a 
personality disorder prior to service.  Therefore, the Board 
finds that the evidence of record does not clearly and 
unmistakably show that the Veteran had a preexisting 
psychiatric abnormality and the August 1988 in-service 
psychiatrist's opinion is also insufficient to rebut the 
presumption of soundness by clear and unmistakable evidence.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b) (2009).  Accordingly, the presumption of soundness 
is not rebutted and the theory of service connection due to 
the aggravation of a preexisting disability is not for 
application in this case.  38 U.S.C.A. §§ 1111 1153 (West 
2002); 38 C.F.R. § 3.306 (2009).

Even assuming that the Veteran did have a preexisting 
personality disorder, however, service connection would still 
not be warranted absent a showing that a separate psychiatric 
disability had been incurred in or aggravated by service and 
superimposed upon that preexisting personality disorder.  38 
C.F.R. §§ 4.9; 4.125(a), 4.127 (2009); Carpenter v. Brown, 8 
Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 
(1992).  That has not been shown here.  Indeed, the Veteran 
was not diagnosed with any other psychiatric disorder during 
his Coast Guard service apart from adjustment disorder with 
depressed mood, which was expressly noted to have resolved at 
the time of his discharge and which the February 2010 VA 
examiner clinically distinguished from his currently 
diagnosed depression. 

The competent evidence of record shows current diagnoses of 
paranoid schizophrenia and depression, but does not indicate 
that either of those disorders was diagnosed during the 
Veteran's period of active service or for more than six years 
following his discharge.  Therefore, presumptive service 
connection is not warranted for any psychosis, because none 
was shown within one year following separation from service.

The Board recognizes that the Veteran told his VA psychiatric 
treatment provider in October 2005 that he had felt depressed 
for the past 10 years, and that the October 2007 VA treating 
psychiatrist and the July 2009 VA examiner both indicated 
that his symptoms of depression might have preexisted 
service.  Nevertheless, in view of the lack of evidence of 
complaints, diagnoses, or clinical findings pertaining to 
depression or any other psychiatric disability between the 
Veteran's discharge from service and his October 2005 VA 
psychiatric outpatient record, the evidence is against a 
finding a continuity of symptomatology, and this weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, even assuming that the Veteran did have a 
history of depression that preexisted service, the addendum 
opinion rendered by the February 2010 VA examiner expressly 
indicated that any such preexisting depression was a separate 
disability from, and not permanently aggravated by, his in-
service adjustment disorder with depressed mood, which 
resolved prior to his separation.  That VA examiner's opinion 
carries great probative weight.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence weighs 
against a finding of a nexus between the Veteran's Coast 
Guard service and his current psychiatric problems because 
the evidence does not show that any of those problems existed 
in service or are in any way service-related.  The Veteran's 
July 2009 PTSD diagnosis was based upon uncorroborated 
stressors, and the competent evidence of record does not show 
that his schizophrenia and depression were caused of 
aggravated during his period of Coast Guard service or are 
otherwise service-related.  Indeed, the competent  evidence 
weighs against a finding of a nexus, as the July 2009 and 
February 2010 VA examiners collectively found that it was 
less likely than not that the Veteran's PTSD, paranoid 
schizophrenia, depression, or related symptoms, were related 
to any aspect of his Coast Guard service, and the Board has 
assigned those opinions great probative weight.

The Board has considered the Veteran's contentions that he 
has a long history of psychiatric problems that are related 
to his Coast Guard service.  Lay evidence is one type of 
evidence that the Board must consider when a Veteran's claim 
seeks disability benefits.  38 C.F.R. § 3.307(b) (2009).  In 
weighing credibility, VA may consider inconsistent 
statements, internal inconsistency and consistency with other 
evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In this case, the Board has reason to doubt the credibility 
of the Veteran's contentions as he has submitted lay 
evidence, in the form of VA psychiatric treatment records and 
the July 2009 and February 2010 VA examination reports, which 
is internally inconsistent and not supported by the clinical 
evidence of record.  Indeed, while the Veteran's October 1995 
VA treatment records show that he reported feeling depressed 
for the past 10 years, he subsequently told the July 2009 VA 
examiner that his first depressive episode may have occurred 
when he was 16 years old, prior to his entry into service.  
However, on his subsequent February 2010 VA examination, he 
expressly denied that he was depressed prior to service.  In 
view of the patent inconsistencies between the Veteran's 
statements regarding the onset of his depression, and the 
lack of any objective evidence supporting those contentions, 
the Board finds that his allegations overall are not 
credible, and thus carry little probative weight.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Board acknowledges that the Veteran is competent to 
testify as to the presence of current mental health symptoms 
and his lay statements and testimony in that regard are 
considered credible.  Barr v. Nicholson, 21 Vet. App. 303 
(Fed. Cir. 2007) (where a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination that is medical in nature and 
is capable of lay observation).  However, to the extent that 
the Veteran relates his PTSD, paranoid schizophrenia, 
depression, and related symptoms to service, his assertions 
are not probative.  As a lay person, he is not competent to 
opine as to medical etiology or to render medical opinions.  
Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his 
assertions as to medical causation and etiology, absent 
corroboration by objective medical evidence and opinions, 
lack sufficient probative value to establish a nexus between 
his current psychiatric problems and his time in service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board). 

In sum, the Board finds that the preponderance of the 
competent evidence weighs against a finding that any 
psychiatric disability, to include PTSD, paranoid 
schizophrenia, and depression, developed during his period of 
service, is related to that service, or that any psychosis 
manifested to a compensable degree within one year following 
separation from service.  Therefore, the Board concludes that 
the Veteran does not have any psychiatric disability that was 
incurred in or aggravated by service and that no psychosis 
manifested to a compensable degree within one year following 
separation from service.  As the preponderance of the 
evidence is against the claim for service connection, that 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2006, a rating 
decision in January 2007, a statement of the case in June 
2008, and a supplemental statement of the case in September 
2009.  Those documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2010 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a psychiatric disability is denied.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


